Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Status of Claims
Note: The amendment of February 2nd 2021 has been considered.
Claims 90, 95, 97, 99-100, 106 and 112-118 have been amended.
Claims 1-89, 92, 96, 98 and 104-105 are cancelled.
Claims 90-91, 93-95, 97, 99-103 and 106-113 are pending in the current application.
Claims 109-111are withdrawn from consideration.
Claims 90-91, 93-95, 97, 99-103, 106-108 and 112-113 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The claims amendments and Applicant’s arguments, see “Remarks”, filed February 2nd 2021, with respect to the rejections of claims 90, 91, 93-95, 97-103, 106-108 and 112-113 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ruden et al., (US 2011/0277337 A1), NPL Tontand et al., Lewicki and NPL Puckett
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 90, 91, 93-95, 97, 99-103, 106-108 and 112-113 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruden et al., (US 2011/0277337 A1) in view of NPL Tontand et al., “Preliminary Study of Chili Drying Using Microwave Assisted Vacuum Drying Technology” (from: Asian Journal of Food and Agro Industry., 2(02), pp. 80-86), in view of NPL Lewicki, “Effect of pre-drying treatment, drying and rehydration on plant tissue properties: A review” (from International Journal of Food Properties 1:1, 1-22 (1998)) and NPL Puckett “Food Service Manual” (3rd Edition., Jossey-Bass). 

Regarding claim 90, 91, 93-95, 97, 99-100, 103, 105-108, 112 and 113: Ruden discloses a method of drying fresh plant material (e.g., mint) by using microwave energy at ambient pressure, as microwave drying at ambient pressure is rapid enough to Ruden abstract; paragraphs [0011]; [0016]-[0017]; Example 1).  Moreover, Ruden discloses examples where about 5 grams of leaf tissue was dried in a 1150W microwave at 70% output for 30 seconds to 4 minutes (see Ruden paragraphs [0021] and [0048]) and of microwave intensity between 0.001W/cm3 and 1.0 W/cm3 (see Ruden claim 4), which renders the recited microwave energy and time recited in the claims prima facie obvious, as the microwave intensity and time in Ruden encompasses the claimed microwave energy and time.
As to the microwave attractant: Ruden fails to disclose applying microwave attractant; However, Lewicki discloses soaking plant tissue in sodium chloride solution prior to drying is known to provide for better rehydration (see Ruden pages 3-4). Tontand discloses pretreatment of plant matter (i.e., chili) prior to dehydration by soaking in 2.0% aqueous solution of sodium chloride is well-known and conventional (see Tontand abstract; pages 80-82). Accordingly, it would have been obvious to a skilled artisan to have modified Ruden and to have soaked the mint with sodium chloride solution prior to dehydration, in order to provide for better rehydration, and thus arrive at the claimed limitations.
As to the temperature attained by the microwave treatment or of the inactivation of browning enzymes recited in claims 90, 106 and 112: 1150W microwave at 70% output for 30 seconds to 4 minutes (see Ruden paragraphs [0021] and [0048]), but fails to disclose the temperature attained by the microwave treatment or of the inactivation of browning enzymes as recited in claims 90, 106 and 112; However, in view of the fact Ruden. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 95 and 108: Ruden fails to disclose applying microwave attractant; However, Lewicki discloses soaking plant tissue in sodium chloride solution prior to drying is known to provide for better rehydration as sodium chloride is known to penetrate the plant tissue (see Ruden pages 3-4) and Tontand discloses pretreatment of plant matter (i.e., chili) prior to dehydration by soaking in 2.0% aqueous solution of sodium chloride is well-known and conventional (see Tontand abstract; pages 80-82). Accordingly, since the salt solution concentration recited in claims is known and conventional, it is examiner’s position that the salt content retained on the treated substrate recited in the claim is inherently present in the microwave herb drying process in Ruden as modified by Lewicki and Tontand. As set forth in MPEP §2112.01,  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the oil recited in claims 90, 106, 112 and 113: Ruden fails to disclose applying microwave attractant comprising oil; However, Puckett discloses that blending or heating herbs with oil is the best way to draw out and extend the flavor of herbs (see Puckett page 483, right column). Given the fact the drying process involves heating, it would have been obvious to a skilled artisan to have modified the microwave herb drying process in Ruden and to have pretreated herbs with a NaCl solution comprising oil prior to drying, in order to draw out and extend the flavor of the herb, and thus arrive at the claimed limitations. 
Regarding claims 101 and 102: Ruden fails to disclose applying microwave attractant comprising oil; However, Tontand discloses of pretreating plant material (i.e., chili) with an antioxidant (i.e., citric acid) prior to microwave dehydration, in order to maintain the color and flavor of the chili (see Tontand whole document). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have 
As to the specific antioxidants recited in claim 102: Ruden fails to disclose applying microwave attractant comprising oil. Tontand discloses of pretreating plant material (i.e., chili) with an antioxidant (i.e., citric acid) prior to microwave dehydration, in order to maintain the color and flavor of the chili (see Tontand whole document), but fails to disclose the specific antioxidants recited in claim 102; However, in view of the fact that paragraphs [0067] and [0069] of the current specification disclose that citric acid, or any of the antioxidants recited in claim 102, may be used in the composition without any preference in order to maintain the color and flavor of the dehydrated plant material (see Specification paragraph [0066]), it would have been obvious to a skilled artisan to have modified Ruden and to have pretreated plant material with an NaCl solution comprising any of the antioxidants recited in claim 102, in order to maintain the color and flavor of the plant material, such as herbs and spices, and thus arrive at the claimed limitations.
As to the emulsifier recited in claim 103: In view of the fact that the use of emulsifiers in solutions comprising water and oil in order to promote dispersion of the water and oil phases is conventional, it would have been obvious to a skilled artisan to add an emulsifier to the water and oil pretreatment composition in order to promote dispersion of the water and oil phases and thus arrive at the claimed limitations.
As to the length of time of the microwave dehydration, the microwave power density applied, the temperature attained during dehydration, the rate of dehydration, the moisture content and water activity of the final product recited in claims 90, 97-100 .

Response to Arguments
The claims amendments and Applicant’s arguments, see “Remarks”, filed February 2nd 2021, with respect to the rejections of claims 90, 91, 93-95, 97-103, 106-108 and 112-113 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ruden et al., (US 2011/0277337 A1), which upon further review appears to teach the time and intensity required by the amendment, NPL Tontand et al., Lewicki and NPL Puckett (see discussion, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792